Citation Nr: 1139285	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  07-34 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating for residuals of a left knee injury with chondromalacia patella and status post arthroscopic surgery for lateral meniscus tear, currently evaluated as 10 percent disabling.  

2.  Entitlement to an initial increased rating for a right knee strain with patellar chondromalacia and patellofemoral degenerative changes, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 1981 to September 1985; from June 2004 to July 2005; and from July 2009 to September 2010.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for "left knee injury with chondromalacia patella and status post arthroscopic surgery" at 0 percent disabling (effective July 3, 2005).  The RO also granted service connection for "right knee strain" with an evaluation of 0 percent (effective July 3, 2005).  

In a September 2007 RO decision, the Veteran's service-connected knee disabilities were awarded evaluation increases.  The Veteran's service-connected left knee disability was increased to 10 percent (effective July 3, 2005).  An evaluation of 100 percent was assigned from January 6, 2006 (based on convalescence) and an evaluation of 10 percent was assigned from March 1, 2006.  For the right knee, a 10 percent evaluation was assigned for degenerative changes (effective July 3, 2005).  

In September 2008 and June 2010, this claim was remanded for further development.  The Board finds there has not been substantial compliance with the June 2010 remand because no records were requested from the Veteran's Army National Guard unit.  See, Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  





REMAND

In the June 2010 remand, the AMC was instructed to request all recent service treatment records from the Veteran's most recent deployment and tour of active duty and associate those records in the file.  If the records were unavailable, this fact was to be documented.  The Veteran recently served on active duty with the Army National Guard from July 2009 to September 2010.  

The file shows that the Veteran's service treatment records were requested from the Records Management Center (RMC).  The RMC responded in June 2011 that no service treatment records were available.  The AMC notified the Veteran in July 2011 and issued a memorandum stating that no records were available.  There was no attempt to contact the Veteran's National Guard unit or the State Adjutant General's office to obtain pertinent records.  

The Veteran sent in some service treatment records in July 2010 (dating from March to May 2010); these specific records were also available via VA's Computerized Patient Records System (CPRS), as shown by the January 2011 VA examination report.  However, not all service treatment records (including a separation examination referenced in a May 2010 service treatment record) are in the file.  

Additionally, the August 2011 statement from the Veteran's state representative asserts that the AMC did not make the file available for review.  On remand, the AMC should ensure that the representative has the opportunity to review the file.  

Accordingly, the case is REMANDED for the following action:  

1. Request all service treatment records from the Veteran's Army National Guard unit and the State Adjutant General's office for the period of July 2009 to September 2010.  Associate the records with the file.  If the records are unavailable, this should be documented in the file.  

2. Re-adjudicate the issues on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response and the AMC should ensure that the Veteran's representative has the ability to review the file before submitting its response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

